Citation Nr: 1641484	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  03-02 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left wrist disorder secondary to service-connected right and left knee disabilities.

2.  Entitlement to a rating in excess of 10 percent for recurrent derangement of the right knee with instability.

3.  Entitlement to a rating in excess of 10 percent for residuals of a left knee injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1990 in the United States Army. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from August 2006 and July 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In February 2016, the Board remanded the claims to afford the Veteran a hearing before a Veterans Law Judge.  A hearing was scheduled in June 2016, however, he cancelled the hearing prior to the scheduled date.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran alleges that the residuals of his left wrist fracture have been aggravated by the use of a cane for his service-connected right and left knee disabilities.  VA examinations were conducted in June 2006 and February 2007; however, the examiners did not have access to the Veteran's claims file.  Rather, they had access to the Veteran's VA treatment records and a facsimile from a private physician, Dr. C. (initials used to protect privacy) of Orthopaedic and Hand Center of El Paso.  However, most of the treatment records pertaining to the Veteran's left wrist are from Dr. J.N. of Orthopaedic and Hand Center of El Paso.  It does not appear that the examiners had access to all the treatment records pertaining to the Veteran's left wrist.  Therefore, a remand is required for another VA examination.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination . . . he must provide an adequate one.").  

In addition, an October 1992 private treatment record from Dr. J.N. indicates that after the Veteran fractured his left wrist, he underwent a closed reduction at William Beaumont Army Medical Center.  Although the claims file includes later records from William Beaumont Army Medical Center, the records pertaining to treatment of the left wrist fracture have not been obtained.  Therefore, a remand is necessary so that an attempt can be made to obtain them.

Currently the claims file includes VA treatment records dated from July 2002 to June 2016.  Any records dated prior to July 2002 may also be relevant to the Veteran's left wrist claim.  Therefore, on remand, any outstanding VA treatment records should be obtained.  

In conjunction with the service-connected right and left knees, a VA examination was last conducted in January 2012, over four years ago.  In a July 2015 statement, the Veteran's representative indicated that the Veteran has asserted that his right and left knee disabilities have worsened since his last examination.  Furthermore, in February 2016, the Veteran underwent right knee arthroplasty.  Therefore, the Board finds that another VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected right and left knee disabilities.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

In addition, the Board notes that the United States Court of Appeals for Veterans Claims recently held that pursuant to 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 at *8-9 (Vet. App. July 5, 2016).  Therefore, the Board finds that another VA examination is also needed to address these factors.


Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left wrist and knees, to include treatment at William Beaumont Army Medical Center of his left wrist fracture in October 1992.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records, including records from the El Paso VA Health Care System dated prior to July 2002 and since June 2016.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any left wrist disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that the residuals of his left wrist fracture have been aggravated by the use of his cane for his service-connected knee disabilities.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the residuals of the left wrist fracture were caused or aggravated by (that is, caused a permanent increase in severity that is beyond the normal progression of the disease) the Veteran's use of a cane for his service connected knee disabilities.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After obtaining all identified and outstanding records, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected right and left knee disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected right and left knee disabilities.  

The examiner should report all signs and symptoms necessary for rating the Veteran's right and left knees.  In particular, the examiner should test the range of motion of each knee in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing in not necessary in this case, he or she should clearly explain why this is so.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




